SUMMARY ORDER
We consider whether the district court erred in dismissing, sua sponte, Gilberto Beato Diaz’s 42 U.S.C. § 1983 complaints pursuant to 28 U.S.C. § 1915A(b)(l). Familiarity with the facts is assumed.
Gilberto Diaz, pro se, appeals from the Judgments entered in the following cases: Diaz v. Visitation-Lewis, Diaz v. Graziano, and Diaz v. Labuda. In all three complaints, Diaz set forth multiple conclusory allegations pursuant to 42 U.S.C. §§ 1981, 1982, 1983, and 1985.
This Court reviews de novo a district court’s sua sponte dismissal of a complaint pursuant to 28 U.S.C. § 1915A. See Marvin v. Goord, 255 F.3d 40, 42 (2d Cir.2001) (per curiam). Thus, this Court accepts all the material allegations of the complaint, and will not affirm a district court’s dismissal unless it appears beyond doubt that a plaintiff can present no set of supporting facts that would entitle him to relief. See Thompson v. Carter, 284 F.3d 411, 416 (2d Cir.2002).
The district court correctly concluded that Diaz’s §§ 1983 and 1985 claims were properly dismissed as the first complaint, Diaz v. Visitacion-Lewis, was filed well beyond the applicable statute of limitations. See Ormiston v. Nelson, 117 F.3d 69, 71 (2d Cir.1997); Meyer v. Frank, 550 F.2d 726, 728 (2d Cir.1977). Furthermore, because Diaz had failed to assert any legal argument or allege any facts pertaining to his right to make and enforce contracts or his rights concerning real or personal property, he had failed to state a claim for relief pursuant to 42 U.S.C. §§ 1981 or 1982.
In addition, the district court also properly concluded that the “three strikes” provision of the PLRA should be imposed, barring him from bringing any future action informa pauperis.
For the reasons set forth herein, the Judgment being appealed in Diaz v. Visitacion-Lewis, 03-170 is hereby AFFIRMED.
It is further reasoned that because Diaz failed to either pay the filing fee or file a motion to proceed in forma pauperis as directed by this Court’s Clerk’s Office in appeal numbers 03-318 and 03-325, they should be dismissed. In any event, had Diaz paid the fee or filed a motion to proceed in forma pauperis, the notices of appeal were untimely filed. Lastly, for the reasons set forth by the district court, all three complaints were meritless.
For the reasons set forth in the above paragraph, the appeals filed in Diaz v. Graziano, 03-318, and Diaz v. Labuda, 03-325 are hereby DISMISSED.
For the foregoing reasons, we hold that the Judgment of the district court in appeal number 03-170 is hereby AFFIRMED and the appeals filed in numbers 03-318 and 03-325 are DISMISSED.